                                                                           n     iL    ig

                                                                           FEB i 2
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                      CLERK, U.S. DISTRICT COURT
                             Richmond Division                              RICHMOND. VA
BYRON BROWN,

     Petitioner,

V.                                               Civil Action No. 3:19CV287


HAROLD CLARKE,


     Respondent.

                             MEMORANDUM OPINION


     Byron Brown, a Virginia inmate proceeding pro se, submitted

a 28 U.S.C. § 2254 petition (hereinafter "§ 2254 Petition," ECF

No. 1).      Following a guilty plea. Brown was convicted in the

Circuit Court for the County of Henrico of petit larceny, third or

subsequent offense.      (ECF No. 16-3, at 1.)          Brown contends that he

is entitled to relief on the following grounds:

Claim One         ''Counsel told the court before sentencing that
                  Petitioner was convicted of murder and abduction
                  before sentencing."          (§ 2254 Pet. 4.)^

Claim Two         "Counsel fail[ed] to investigate another man being
                  arrested for this crime."           (Id.)

Claim Three       Counsel    misled    Brown    and     caused   Brown    to    plead
                  guilty.     Counsel failed to show Brown a video of
                  Brown in the store.          (Id. at 4-5.)

Claim Four        "Counsel    misled     the    Court    when    he   stated     that
                  Petitioner had just come out of the Hanover Court
                  for larceny, when in fact he hadn't."               (Id. at 5.)




     ^    The   Court   corrects   the    capitalization,         spelling,        and
punctuation in quotations from Brown's submissions.     The Court
employs the pagination assigned by the CM/ECF docketing system.
Respondent has moved to dismiss.               Respondent, however, fails to

acknowledge and address Claim Four.                 For the reasons set forth

below, the Motion to Dismiss (EOF No. 14) will be granted with

respect to Claims One through Three.             Respondent will be directed

to file a further response with respect to Claim Four.


          I.     APPLICABLE CONSTRAINTS UPON HABEAS REVIEW


      In order to obtain federal habeas relief, at a minimum, a

petitioner must demonstrate that he is ^'in custody in violation of

the   Constitution     or   laws      or   treaties    of   the    United   States."

28 U.S.C. § 2254(a).            The    Antiterrorism        and    Effective   Death

Penalty Act C'AEDPA") of 1996 further circumscribed this Court's

authority to grant relief by way of a writ of habeas corpus.

Specifically, 'Ms]tate court factual determinations are presumed

to be correct and may be rebutted only by clear and convincing

evidence."     Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)

(citing 28 U.S.C. § 2254(e)(1)).              Additionally, under 28 U.S.C.

§ 2254(d), a federal court may not grant a writ of habeas corpus

based on any claim that was adjudicated on the merits in state

court unless the adjudicated claim:

      (1) resulted in       a   decision     that     was contrary to, or
      involved    an    unreasonable         application          of,   clearly
      established Federal law, as determined by the Supreme
      Court of the United States; or


      (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.
28 U.S.C. § 2254(d).         The Supreme Court has emphasized that the

question ^^is not whether a federal court believes the state court's

determination    was    incorrect    but    whether   that   determination   was


unreasonable—a     substantially      higher     threshold."       Schriro    v.

Landrigan, 550 U.S. 465, 473 (2007) (citing Williams v. Taylor,

529 U.S. 362, 410 (2000)).



                II.    INEFFECTIVE ASSISTANCE OF COUNSEL


     To demonstrate ineffective assistance of counsel, a convicted

defendant   must      show   first   that    counsel's   representation      was

deficient and, second, that the deficient performance prejudiced

the defense.     Strickland v. Washington, 466 U.S. 668, 687 (1984).

To satisfy the deficient performance prong of Strickland, the

convicted defendant must overcome the             ^strong presumption' that

counsel's strategy and tactics fall             ^within the wide range of

reasonable professional assistance.'" Burch v. Corcoran, 273 F.3d

577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

The prejudice component requires a defendant to ^^show that there

is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.               A

reasonable probability is a probability sufficient to undermine

confidence in the outcome."           Strickland, 4 66 U.S. at 694.           In

analyzing ineffective assistance of counsel claims, it is not

necessary to determine whether counsel performed deficiently if

the claim is readily dismissed for lack of prejudice.              Id. at 697;
                                       3
     A.    Guilt Related Claims


     In Claim Three, Brown contends that counsel misled him and

caused    him   to   plead    guilty    by   suggesting    there     was     video

surveillance footage of Brown in the store.                This claim lacks

factual and legal merit.        The record reflects that there was video

surveillance footage of Brown in the Walmart.               Specifically, in

rejecting this claim on state habeas, the Supreme Court of Virginia

found:


     [T]his . . . claim satisfies neither the '"performance"
     nor the "prejudice" prong of the         two-part test
     enunciated in Strickland v. Washington, 466 U.S. 668,
     687 (1984). The record, including the trial transcript,
     the affidavit of Adam M. Jurach, trial counsel, and the
     Commonwealth's discovery response, demonstrates that
     after the trial court conducted a plea colloquy with
     petitioner and accepted his guilty plea, the prosecutor
     summarized the evidence against petitioner.         The
     prosecutor      stated   that     on   October 8,    2017,    William
     Jahnke,     a    Walmart    loss       prevention    officer,    saw
     petitioner steal a cart full of merchandise. Jahnke was
     unable to stop petitioner, but he reviewed surveillance
     video of the incident.          On December 8, 2017, Jahnke saw
     petitioner in the store again and called police. The
     prosecutor stated petitioner was identified as the
     person who shoplifted from the store on October 8.
     Counsel agreed the prosecutor accurately summarized the
     evidence against petitioner, and, based on this proffer,
     the trial court found petitioner guilty.
          Furthermore, the evidence produced to counsel
     during   discovery   indicated  the   Commonwealth   had
     surveillance video and a still photograph of the October
     8 incident, and that Jahnke relied on these materials to
     identify petitioner as the perpetrator.          Counsel
     apprised petitioner of this evidence and obtained a copy
     of the photograph, which he shared with petitioner.
     Counsel was not ineffective for sharing the information
     he  received   in  discovery  with   petitioner.  Thus,
     petitioner has failed to demonstrate that counsel's
     performance was deficient or that there is a reasonable
     probability that, but for counsel's alleged errors, he
                                        4
       would have pleaded not guilty, would have proceeded to
       trial, and the outcome of the proceedings would have
       been different.   Hill v. Lockhart, 474 U.S. 52, 59
       (1985).

(ECF No. 16-3, at 1-2.)              The Court discerns nothing unreasonable

about the Supreme Court of Virginia's rejection of this claim.

See 28 U.S.C. § 2254(d)(1)-(2).                 The record indicates there was

video footage of Brown's crime.                  Thus, counsel did not mislead

Brown and Brown fails to demonstrate any reasonable probability

that   he     would   have    pled     not    guilty    and    proceeded       to    trial.

Accordingly, Claim Three will be dismissed.

       In Claim Two, Brown faults counsel for failing to investigate

that another individual initially had been arrested for the crime.

In his sworn statement, counsel explained that:

              An   inquiry     was     made   with    respect     to the      other
       individual who was            arrested for the October 8, 2017
       offense   and the             Police   Officers, Commonwealth's
       Attorney, and the Loss Prevention Officer indicated
       another individual had mistakenly been arrested for the
       October 8, 2017 offense and after realizing the error
       they immediately withdrew the charge.                   I shared all of
       this    information      with    Mr.    Brown    [including]       a   color
       photo of him pushing a cart out of the Walmart on October
       8, 2017.   After our discussion, Mr. Brown decided to
       waive his preliminary hearing and enter a plea of guilty
       to the charge.

(ECF No. 19-1, at 2.)          It is plain that further investigation would

not have yielded anything of exculpatory value because the record

reflects,      and    Brown    admitted       under    oath,   that   Brown         was   the

individual      William       Jahnke    observed       stealing    from       Walmart      on
October 8, 2017.    Because Brown fails to demonstrate deficiency or

prejudice. Claim Two will be dismissed.

     B.   Sentencing Related Claims

     In Claim One, Brown faults counsel for informing the Circuit

Court that Brown previously had been convicted of murder and

abduction.   As explained by the Supreme Court of Virginia, this

claim lacks merit:


     The   record,   including   the   trial   and   sentencing
     transcript, [trial counsel's] affidavit and petitioner's
     criminal record, demonstrates that after the trial court
     accepted petitioner's guilty plea and convicted him of
     the   offense,   petitioner   waived   his   right   to  a
     presentence report and the court proceeded to sentence
     petitioner. The sentencing guidelines for petitioner's
     offense provided a range of one year and ten months to
     [] four years and eight months, with a mid-point of three
     years and seven months.        The prosecutor explained the
     sentencing ranges were high for petit larceny because of
     petitioner's numerous prior convictions, including for
     abduction     and   murder,   and   requested   the   court   to
     sentence petitioner within the guidelines. In arguing
     the trial court should depart from the guidelines and
     place petitioner in a Salvation Army diversion program,
     counsel explained that petitioner had been convicted of
     murder and abduction as an ''extremely young man" and
     served a long sentence, during which time he developed
     a substance abuse problem that had gone untreated.
     Petitioner was convicted on January 31, 1979 in the
     Circuit Court of Henrico County of first-degree murder
     and   abduction.     The  prosecutor's   and  counsel's
     references to these convictions were accurate, and
     counsel discussed these convictions only to argue for a
     less severe sentence.   Thus, petitioner has failed to
     demonstrate that counsel's performance was deficient or
     that there is a reasonable probability that, but for
     counsel's alleged errors, the result of the proceeding
     would have been different.


(ECF No. 16-3, at 2-3.)     Because it was inevitable that the Circuit

Court would learn of Brown's prior convictions for murder and
                                     6
abduction, counsel acted reasonably in mentioning the convictions

and   attempting       to     persuade     the    Circuit   Court   that    they       had

inappropriately skewed Brown's sentencing guidelines.                           Because

Brown       fails to   demonstrate       any     deficiency,    Claim One       will    be

dismissed.


        In Claim Four, Brown complains that ^^Counsel misled the Court

when he stated that Petitioner had just come out of the Hanover

Court for larceny, when in fact he hadn't."                    (§ 2254 Pet. 5.)        At

sentencing on May 31, 2018, counsel informed the Circuit Court

that Brown


        just came out of Hanover County where he was convicted
        of a larceny there as well where he was given a ten-year
        sentence with nine years six months suspended, so as an
        active six month sentence and they had ordered him to
        participate in and complete the Salvation Army program.

(ECF No. 16-2, at 12.)2

        A review of the case management system for the Hanover Circuit

Court       reflects   this    was   not   an    accurate   statement      of   Brown's

conviction in that Court as he pled guilty to shoplifting in

violation of section 18.2-103 of the Virginia Code on June 13,

2018, and was sentenced to ten years of imprisonment with nine

years suspended.^           As noted above. Respondent has not addressed


     2 Counsel apparently made this argument in an effort to
encourage the Circuit Court to impose a similar lenient sentence.

        2    See http://www.courts.state.va.us/main.htm (select "Case
Status and Information;" select "Circuit Court" from drop-down
menu; select hyperlink for "Case Information;" select "Hanover
Circuit Court" from drop-down menu and select "Begin" button; type
                                             7
this claim.    Accordingly, within thirty (30) days of the date of

entry    hereof,    Respondent    will   be   directed   to   file   a   further

response addressing Claim Four.


                             III. CONCLUSION


     For the foregoing reasons. Respondent's Motion to Dismiss

{ECF No. 14) will be granted with respect to Claim One through

Three.     Within thirty (30) days of the date of entry hereof.

Respondent shall file a further response addressing Claim Four.

Brown's MOTION TO GRANT PETITION (ECF No. 19) will be denied.

     The Clerk is directed to send a copy of Memorandum Opinion to

Brown and counsel of record.


     It is so ORDERED.




                                                  /s/
                                    Robert E. Payne
                                    Senior United States District Judge
Richmond, Virginia
Date:    February     // , 2020




"Brown, Byron," and then follow "Search by Name" button; then
follow hyperlinks for "CR18000047-00"). "The Circuit Court's
docket is accessible through the Virginia Judicial System Website.
Federal Courts in the Eastern District of Virginia regularly take
judicial notice of the information contained on this website."
McClain v. Clarke, No. 3:13CV324, 2013 WL 6713177, at *1 n.6 (E.D.
Va. Dec. 18, 2013) (citations omitted).
                                         8
